DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renshaw et al. (USP 7,984,762) in view of Robisson et al. (USP 8,490,707).
With respect to claims 1 and 15, Renshaw et al. disclose a junction/method for use in a multilateral completion system, the junction comprising: a sealant (30) applicable to a lateral component (26; see figure 1); wherein the sealant is configured to expand in response to hydrolysis (see column 6 lines 47-56); wherein the lateral component and the sealant are configured to form a seal or to form an anchor with an oilfield tubular of the multilateral completion system in response to hydrolysis (see figure 2 and column 6 lines 47-56).  Renshaw et al. does not disclose that the sealant has a metal.  Robisson et al. disclose a swellable sealant comprising a metal (see column 5 lines 16-20) for the purpose of reacting and swelling upon contact with water and stiffen the composite at the same time (see column 6 lines 51-57).  It would have been obvious 
With respect to claim 8, Renshaw et al. disclose a multilateral completion system comprising: a well casing (14) or tubing; a lateral component (26) in fluid communication with the well casing; a sealant (30) applied to the lateral component; wherein the sealant is configured to change radial dimension in response to hydrolysis (see column 6 lines 47-56); wherein the lateral component and sealant are configured to form a seal or an anchor with a well casing or tubing of the multilateral completion system in response to hydrolysis (see figure 2 and column 6 lines 47-56).  Renshaw et al. does not disclose that the sealant has a metal.  Robisson et al. disclose a swellable sealant comprising a metal (see column 5 lines 16-20) for the purpose of reacting and swelling upon contact with water and stiffen the composite at the same time (see column 6 lines 51-57).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Renshaw et al. by including a metal as taught by Robisson et al. for the purpose of stiffening the swellable material while swelling upon contact with water.
With respect to claims 2, 9, and 16, Renshaw et al. in view of Robisson et al. disclose wherein hydrolysis forms a metal hydroxide structure (see column 6 lines 51-57). 
	With respect to claims 3, 10, and 17, Renshaw et al. in view of Robisson et al. disclose wherein the metal is configured to expand in response to one of an alkaline earth metal hydrolysis and a transition metal hydrolysis (see column 6 lines 51-57).

With respect to claims 5, 12, and 19, Renshaw et al. in view of Robisson et al. disclose the same process using the same metal sealant and thus the hydrolysis would form one of a Brucite (magnesium is taught by Robisson), Gibbsite, bayerite, and norstrandite.
	With respect to claims 6, 13, and 20, Renshaw et al. in view of Robisson et al. disclose wherein the metal sealant is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re (see column 6 lines 51-57).
	With respect to claims 7 and 14, Renshaw et al. in view of Robisson et al. disclose wherein the magnesium alloy is alloyed with at least one of Ni, Fe, Cu, Co, Ir, Au, and Pd (see column 6 lines 51-57, “mixtures thereof”).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sponchia (US 2010/0307770) disclose a contaminant excluding junction.  Vasques (USP 10,428,624) disclose a downhole completion system having a metal barrier.  Fripp (WO 2019/094044) disclose a swellable metal for non-elastomeric o-rings, seal stacks, and gaskets.  Heijnen (WO0026501) disclose an expandable device which expands in response to a temperature.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Mon-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nicole Coy/Primary Examiner, Art Unit 3672